Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Non-Final office action in response to RCE filed on 12/18/2020.  Claims 1-14 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered. 

Priority
The present application, filed on 12/14/2017, claims priority to Provisional Application 62/435,102, filed on 12/16/2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-7 are directed to a system (i.e. a machine).  Claims 8-14 are directed to a method (i.e. a process). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.	Examiners Note: Examiner is interpreting server as hardware per Applicants specification, page 11, recites “Method performed at the server level: The system and method are built upon logical structures and processes that are organic in nature. … The logical structures have been designed to utilize the hardware within the mobile computing realm and transform this hardware into a prospective decision-making machine.”
Step 2A: Prong One: Abstract Ideas 
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites: An interactive decision making system in the field of higher education enrollment comprising: receiving and storing program and admission information provided by an institution of higher learning, assigning and storing an individual user identification and information, storing a plurality of subject specific communication messages, and storing questions to and answers from an individual user, a plurality of screening questions to identify user subject specific interests, a spatial detector for measuring and storing spatial information including the date of use by the user, amount of time of that use, and movement of the individual user of the user, and guides the individual user through a process of enrollment at the institution of higher education, further wherein the step of guiding includes subject specific messages is dependent in part on the spatial information measured and stored about the individual user and is also dependent on the subject specific 	Independent claim 8 recites: A method for managing information and enrollment in the field of higher education comprising the steps of: receiving and storing program and admission information provided by an institution of higher learning, assigning and storing an individual user identification and information including a plurality of screening questions to identify user subject specific interests, storing a plurality of subject specific communication messages, and storing questions to and answers from a user, and a spatial detector for measuring and storing spatial information including the date of use by the user, amount of time of that use, assigning to the user a unique user identification, prompting program and admission screening questions to the user to identify user subject specific interests, storing answers to the program and admission screening questions, detecting the spatial information of the individual user and storing the spatial information associated with the unique user identification, selecting individual pathways of communication to the user and stored answers by the user to the user subject specific interests questions, whereby the process of enrollment by a user is customized to the user based on the spatial information and screening question answers of the individual.	The limitation as drafted, is a process that under its broadest reasonable interpretation, falls under at least the abstract idea of:	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the independent claims are directed to decision making in the field of higher education enrollment (claim 1) and managing information and enrollment in the field of higher education (claim 8)).

Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describes how to generally “apply” the concept of guiding a user through the process of enrollment at a higher education institution.  In particular, the claims only recite the additional elements – a central system server, a first memory, a second memory, a third memory and a fourth memory, spatial detector and a mobile device. These computer elements are recited at a high-level of generality such that it a message transmitter for sending subject specific communication messages to the user; messages are sent via multiple levels of communication that vary depending on the spatial information stored with respect to the individual user movement; wherein the subject specific communication messages include content from third party content and institutional deadlines; wherein the level of communication depends on an institution of higher learning, type of academic program, and user educational history; matches user subject specific interests to a higher education institutional server, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 8.
Step 2B: 
page 6, which details “The system and process described herein begin with a prospective student, also referred to as a user, electronic mobile device. These devices include mobile telephones, tablets, laptops and other electronic devices that are embraced by users. And while mobile devices are predominant, the system and method may also be used with older and more conventional, stationary electronic devices such as personal computers.” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers.  Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink."); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore the computer components amount to mere instructions to apply the exception. See MPEP 2106.05(f).
a message transmitter for sending subject specific communication messages to the user; messages are sent via multiple levels of communication that vary depending on the spatial information stored with respect to the individual user movement; wherein the subject specific communication messages include content from third party content and institutional deadlines; wherein the level of communication depends on an institution of higher learning, type of academic program, and user educational history; matches user subject specific interests to a higher education institutional server”.
These limitations merely alter the sets of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)). 		Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over FRASER et al. (US 2011/0271203 A1), hereinafter “Fraser”, in view of Combet et al. (US 2010/0312706 A1), hereinafter “Combet”.

Regarding Claim 1, Fraser teaches an interactive decision making system in the field of higher education enrollment comprising: (Fraser, Figure 4. Fraser, Abstract, discloses a college admission messaging system and method are provided. Fraser, para 0008, discloses in an embodiment, a college admission messaging system, and related methods, provides an educational tool that prompts students to make appropriate educational decisions throughout their middle and high School years that can position them to be viable candidates for admission at a number of colleges.);
a central system server and a user electronic mobile device which are adapted to be operatively connected to each other, (Fraser, Figure 1. Fraser, para 0026, discloses Referring to FIG. 1, a system diagram of an exemplary college admission messaging system is shown. The system can include one or more users, a user computer, and a computer communication system such as the Internet, a user cellular telephone, a radio communication system configured to transmit and receive radio signals, a mentor computer, a mentor cellular telephone, and an application server. The user computer, the mentor computer0, and the application server can be configured to communicate over the computer communication systems.);
wherein the central system server includes a first memory for receiving and storing program and admission information provided by an institution of higher learning, (Fraser, Abstract, discloses a college admission messaging system and method are provided. Fraser, para 0026, discloses The application server can include one or more processors and memory units, distributed over one or a second memory for assigning and storing an individual user identification and information, (Fraser, Abstract, discloses a college admission messaging system and method are provided. Fraser, para 0011, discloses a message sending component operative to send the one or more electronic messages to a personal communication device associated with each of the students. Fraser, para 0065, discloses in an embodiment, the website can be a client application which persists on a local computer or personal data appliance (e.g., Smartphone, tablet PC), and is configured to send and receive data over a communication link (e.g., the Internet, cellular telephone network) to an application server. The website can include a homepage associated with a URL or other unique identifier. The homepage can be configured to verify the credentials of the user, for example, via a secure login, digital certificate, cookie, or other encryption and security measures known in the art. Fraser, para 0067, discloses a user can utilize the student home portion to access and activate a collection of pages associated with their unique requirements. The student home portion will include a profile group which is comprised of user specific data such as personal contact info, a collection of contacts, and a personal mailbox including sent and received messages.), a third memory for storing a plurality of subject specific communication messages (Fraser, para 0026, discloses The application server can include one or more processors and memory units, distributed over one or more locations, and can be configured to be compatible with one or more programing interfaces. Fraser, para 0008, discloses In an embodiment, a college admission messaging system, and related methods, provides an educational tool that prompts students to make appropriate educational decisions throughout their middle and high School years that can position them to be viable candidates for admission at a number of colleges.) and a fourth memory for storing questions to and answers from an individual user (Fraser, para 0026, discloses the application server can include one or more processors and memory units, distributed over one or more locations, and can be configured to be compatible with one or more programing interfaces. Fraser, para 0011, discloses In general, in another aspect, the invention provides a college admissions messaging system including a user registration component operative to present students a college application questionnaire, a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire. Fraser, para 0013, discloses in general, in another aspect, the 
wherein the second memory further comprises a plurality of screening questions to identify user subject specific interests (Fraser, Figure 4, element 132 discloses student surveys. Fraser, para 0011, discloses In general, in another aspect, the invention provides a college admissions messaging system including a user registration component operative to present students a college application questionnaire, a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire. Fraser, para 0070, discloses the user can also be presented with a questionnaire 208 related to their college application efforts thus far. The questionnaire can be configured to receive text input (e.g., dates, names, short answers) as well as multiple-choice answers (e.g., check boxes, radio buttons, and constrained list selections). The questions provided on the questionnaire can be dynamically assembled based on previous input, including previous questionnaire answers, received from the user or counselor. For example, if one question is “What is your desired field of study?' and the user response with "Engineering”. Subsequent questions can be added to the questionnaire based on admissions issues associated with admission to engineering colleges (i.e., high School course curriculum, Science awards, technical work experience). Other dynamic questioning paths are also within the scope of the invention.),
…
wherein the central system server guides the individual user through a process of enrollment at the institution of higher education, further wherein the step of guiding includes subject specific messages from the third memory is dependent in part on the spatial information measured and stored about the individual user and is also dependent on the subject specific interests of the user saved in the second memory during the enrollment process (Fraser, para 0080-0089. Fraser, para 0032-0057, discloses guiding a user through the college application process by asking questions related to the user’s current progress such as “Have you completed the SATs?”, etc. 
Yet, Fraser does not appear to explicitly teach “wherein the central system server also includes a spatial detector for measuring and storing spatial information including the date of use by the user of the central system server, amount of time of that use, and movement of the individual user of the user electronic mobile device on the central system server”.	In the same field of endeavor, Combet teaches wherein the central system server also includes a spatial detector for measuring and storing spatial information including the date of use by the user of the central system server, amount of time of that use, and movement of the individual user of the user electronic mobile device on the central system server (Combet, Abstract,  a spatial detector for measuring and storing spatial information including the date of use by the user, amount of time of that use, and movement of the individual user of the user electronic mobile device as taught by Combet with the motivation to collect, process and analyze internet data accessed by users of mobile terminals like smart phones, 3G telephones, and personal digital assistants (PDA’s) (Combet, para 0014). The Fraser invention, now incorporating the Combet invention, has all the limitations of claim 1.

Regarding Claim 2, Fraser, now incorporating Combet, teaches an interactive decision making system in the field of higher education enrollment as described in claim 1, and Fraser further teaches wherein the central system server further comprises a message transmitter for sending subject specific communication messages to the user (Fraser, para 0011, discloses the invention provides a college admissions messaging system including a user registration component operative to present students a college application questionnaire, a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire, a message generation component operative to generate one or more electronic messages 

Regarding Claim 3, Fraser, now incorporating Combet, teaches An interactive decision making system in the field of higher education enrollment as described in claim 2, and Fraser further teaches wherein the subject specific communication messages are sent via multiple levels of communication that vary depending on the spatial information stored with respect to the individual user movement on the central server system (Fraser, para 0027, discloses The application server can included a database configured to provide the electronic messages based on specific responses received from a user. The messages can provide the user with accurate and timely college admissions information so that they do not miss critical steps in the college application process. Fraser, para 0028, discloses the computers can communicate with the application server, and be configured to display an interactive dashboard to enable mentors to view and monitor their students (e.g., users 12) progress as it relates to the college application process. The dashboard can be configured to help identify students who are in need of assistance. The dashboard can allow mentors to ping (e.g., send an electronic message to a cellular phone 18 via the network 22, 20, or to a computer 14 via the communication network 16) their students with custom messaging.)
Regarding Claim 4, Fraser, now incorporating Combet, teaches an interactive decision making system in the field of higher education enrollment as described in claim 3, and Fraser further teaches wherein the levels of communication are selected from the group consisting of notifications, reminders, messaging, emails, inbound call routing, chat services, and form and content display (Fraser, para 0075, discloses Students can receive helpful hints, reminders, and notices during designed periods of times that coincide with the critical steps students must take in order to apply to college. Fraser, para 0026, discloses Referring to FIG. 1, a system diagram of an exemplary college admission messaging system is shown. The system can include one or more users, a user computer 14, a computer communication system Such as the Internet, a user cellular telephone 18, a radio communication system 22 configured to transmit and receive radio signals 20, a mentor computer 30, a 
Regarding Claim 5, Fraser, now incorporating Combet, teaches An interactive decision making system in the field of higher education enrollment as described in claim 3, and Fraser further teaches wherein the subject specific communication messages include content from the first memory, third party content and institutional deadlines (Fraser, para 0054, discloses the application server can send messages to one or more of the users and/or mentors. The messages can be comprised of SMS messages sent over cellular communication network to a user's and/or mentor's cell phone or Smartphone. In an embodiment, the messages can include email, or other social networking messaging services (e.g., Facebook, Twitter, Linkedln). As an example, and not a limitation, users and mentors can receive messages at a rate that depends upon the user's progress, next steps, and responses. The messages may be received monthly, weekly, daily, and some combination of monthly, weekly and daily. There may be months when the user and mentor may not receive a significant number of messages. There may also be months when the user and mentor receive many messages. This may depend on what the user has or has not accomplished and as well and current date (i.e., when a deadline is approaching, the number messages sent can increase). The messages may also include links to 
Regarding Claim 6, Fraser, now incorporating Combet, teaches An interactive decision making system in the field of higher education enrollment as described in claim 3, and Fraser teaches wherein the level of communication depends on an institution of higher learning, type of academic program, and user educational history (Fraser, para 0054, discloses the application server can send messages to one or more of the users and/or mentors. The messages can be comprised of SMS messages sent over cellular communication network to a user's and/or mentor's cell phone or Smartphone. In an embodiment, the messages can include email, or other social networking messaging services (e.g., Facebook, Twitter, Linkedln). As an example, and not a limitation, users and mentors can receive messages at a rate that depends upon the user's progress, next steps, and responses. The messages may be received monthly, weekly, daily, and some combination of monthly, weekly and daily. There may be months when the user and mentor may not receive a significant number of messages. There may also be months when the user and mentor receive many messages. This may depend on what the user has or has not accomplished and as well and current date (i.e., when a deadline is approaching, the number messages sent can increase). The messages may also include links to relevant web pages (e.g., testing centers, college web sites), as well as links to electronic documents/files stored on the application server to allow the users and mentors to access detailed information about the college application process, find more helpful links.).
Regarding Claim 8, Fraser teaches a method for managing information and enrollment in the field of higher education comprising the steps of: (Fraser, Figure 4. Fraser, Abstract, discloses a 
providing a central system server and a user mobile device which are adapted to be operatively connected to each other (Fraser, Figure 1. Fraser, para 0026, discloses Referring to FIG. 1, a system diagram of an exemplary college admission messaging system 10 is shown. The system 10 can include one or more users, a user computer, a computer communication system Such as the Internet 16, a user cellular telephone 18, a radio communication system 22 configured to transmit and receive radio signals 20, a mentor computer 30, a mentor cellular telephone 32, and an application server 40. The user computer 14, the mentor computer 30, and the application server 40 can be configured to communicate over the computer communication system 16. The cellular telephones 18, 32 can be part of a cellular network capable of accessing the computer communication system 16 via wired or wireless connections. The cellular telephones 18, 32 can also be Smart phones such as the Apple iPhone or Motorola Droid running corresponding operating systems.);
wherein the central system server includes a first memory for receiving and storing program and admission information provided by an institution of higher learning, (Fraser, para 0011, Fraser, Abstract, discloses a college admission messaging system and method are provided. Fraser, para 0026, discloses The application server can include one or more processors and memory units, distributed over one or more locations, and can be configured to be compatible with one or more programing interfaces) a second memory for assigning and storing an individual user identification and information including a plurality of screening questions to identify user specific interests, (Fraser, para 0009. Fraser, Abstract, discloses a college admission messaging system and method are provided. Fraser, para 0070, discloses user specific interests as it discloses a questionnaire with a question “What is your desired field of study? And the user response with “Engineering”. Examiner notes engineering is user specific interest. Fraser, para 0011, discloses a message sending component operative to send the one or more electronic messages to a personal communication device associated with each of the students. Fraser, para 0065, discloses in an embodiment, the website 100 can be a client a third memory for storing a plurality of subject specific communication messages, (Fraser, para 0026, discloses The application server can include one or more processors and memory units, distributed over one or more locations, and can be configured to be compatible with one or more programing interfaces. Fraser, para 0008, discloses In an embodiment, a college admission messaging system, and related methods, provides an educational tool that prompts students to make appropriate educational decisions throughout their middle and high School years that can position them to be viable candidates for admission at a number of colleges) and a fourth memory for storing questions to and answers from a user (Fraser, para 0026, discloses The application server can include one or more processors and memory units, distributed over one or more locations, and can be configured to be compatible with one or more programing interfaces. Fraser, para 0011, discloses In general, in another aspect, the invention provides a college admissions messaging system including a user registration component operative to present students a college application questionnaire, a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire. Fraser, para 0013, discloses in general, in another aspect, the invention provides a computer-readable medium having computer-execute instructions for performing a method including presenting a user with a college application questionnaire, receiving the user's responses to the college application questionnaire, sending the responses to an application server, receiving an electronic messages over a cellular network, Such that the content of the messages is based on the responses provided to the application server and the current date);	…	prompting program and admission screening questions by the central system server to the user to identify user subject specific interests, storing answers to the program and admission screening questions by the central system server (Fraser, Figure 4, para 0009, 0011, discloses In general, in another aspect, the invention provides a college admissions messaging system including a user registration component operative to present students a college application questionnaire, a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire. Fraser, para 0070, discloses the user can also be presented with a questionnaire 208 related to their college application efforts thus far. The questionnaire can be configured to receive text input (e.g., dates, names, short answers) as well as multiple-choice answers (e.g., check boxes, radio buttons, and constrained list selections). The questions provided on the questionnaire can be dynamically assembled based on previous input, including previous questionnaire answers, received from the user or counselor. For example, if one question is “What is your desired field of study?' and the user response with "Engineering. Subsequent questions can be added to the questionnaire based on admissions issues associated with admission to engineering colleges (i.e., high School course curriculum, Science awards, technical work experience). Other dynamic questioning paths are also within the scope of the invention)	…	selecting individual pathways of communication by the central system server to the user based on the stored spatial information of the user and stored answers by the user to the user subject specific interests questions from the central system server, whereby the process of enrollment by a user is customized to the user based on the spatial information and screening question answers of the individual (Fraser, Figure 4, discloses student surveys. Fraser, para 0070, discloses user specific interest from questionnaires such as engineering. Fraser, para 0008, discloses in an embodiment, a college admission messaging system, and related methods, provides an educational tool that prompts students to make appropriate educational decisions throughout their middle and high School years that can position them to be viable candidates for admission at a number of colleges. The system can encourage students to engage in and progress through the college application process via a “wherein the central system server also includes a spatial detector for measuring and storing spatial information including the date of use by the user of the central system server, amount of time of that use, and movement of the individual user of the user electronic mobile device on the central system server, assigning to the user by the central system server a unique user identification, detecting the spatial information of the individual user and storing the spatial information associated with the unique user identification”.	In the same field of endeavor, Combet teaches wherein the central system server also includes a spatial detector for measuring and storing spatial information including the date of use by the user of the central system server, amount of time of that use, and movement of the individual user of the user electronic mobile device on the central system server, assigning to the user by the central system server a unique user identification, detecting the spatial information of the individual user and storing the spatial information associated with the unique user identification (Combet, Abstract Combet, Figure 1A. Combet, para 0010, para 0020. Combet, para 0014,  a spatial detector for measuring and storing spatial information including the date of use by the user, amount of time of that use, movement of the individual user of the user electronic mobile device and assigning a unique identification as taught by Combet with the motivation to collect, process and analyze internet data accessed by users of mobile terminals like smart phones, 3G telephones, and personal digital assistants (PDA’s) (Combet, para 0014). The Fraser invention, now incorporating the Combet invention, has all the limitations of claim 8.

Regarding Claim 9, Fraser, now incorporating Combet, teaches a method for managing information and enrollment in the field of higher education as described in claim 8, and Fraser further teaches wherein the central system server further comprises a message transmitter for sending subject specific communication messages to the user (Fraser, para 0011, discloses the invention provides a college admissions messaging system including a user registration component operative to present students a college application questionnaire, a database component operative to maintain a database identifying students and their corresponding responses to the college application questionnaire, a message generation component operative to generate one or more electronic messages 

Regarding Claim 10, Fraser, now incorporating Combet, teaches a method for managing information and enrollment in the field of higher education as described in claim 9, and Fraser further teaches wherein the subject specific communication messages are sent via multiple levels of communication that vary depending on the spatial information stored with respect to the individual user movement on the central server system (Fraser, para 0027, discloses the application server 40 can included a database configured to provide the electronic messages based on specific responses received from a user. The messages can provide the user with accurate and timely college admissions information so that they do not miss critical steps in the college application process. Fraser, para 0028, discloses The computers can communicate with the application server 40, and be configured to display an interactive dashboard to enable mentors to view and monitor their students (e.g., users 12) progress as it relates to the college application process. The dashboard can be configured to help identify students who are in need of assistance. The dashboard can allow mentors to ping (e.g., send an electronic message to a cellular phone 18 via the network 22, 20, or to a computer 14 via the communication network 16) their students with custom messaging.)
Regarding Claim 11, Fraser, now incorporating Combet, teaches A method for managing information and enrollment in the field of higher education as described in claim 10, and Fraser further teaches wherein the levels of communication are selected from the group consisting of notifications, reminders, messaging, emails, inbound call routing, chat services, and form and content display (Fraser, para 0026, discloses Referring to FIG. 1, a system diagram of an exemplary college admission messaging system 10 is shown. The system 10 can include one or more users 12, a user computer, a computer communication system Such as the Internet 16, a user cellular telephone 18, a radio communication system 22 configured to transmit and receive radio signals 20, a mentor computer 30, a mentor cellular telephone 32, and an application server 40. The user computer 14, the mentor computer 30, and the application server 40 can be configured to communicate over the computer 
Regarding Claim 12, Fraser, now incorporating Combet, teaches A method for managing information and enrollment in the field of higher education as described in claim 9, and Fraser further teaches wherein the subject specific communication messages include content from the first memory, third party content and institutional deadlines (Fraser, para 0054, discloses the application server 40 can send messages to one or more of the users and/or mentors. The messages can be comprised of SMS messages sent over cellular communication network to a user's and/or mentor's cell phone or Smartphone. In an embodiment, the messages can include email, or other social networking messaging services (e.g., Facebook, Twitter, Linkedln). As an example, and not a limitation, users and mentors can receive messages at a rate that depends upon the user's progress, next steps, and responses. The messages may be received monthly, weekly, daily, and some combination of monthly, weekly and daily. There may be months when the user and mentor may not receive a significant number of messages. There may also be months when the user and mentor receive many messages. This may depend on what the user has or has not accomplished and as well and current date (i.e., when a deadline is approaching, the number messages sent can increase). The messages may also include links to relevant web pages (e.g., testing centers, college web sites), as well as links to electronic documents/files stored on the application server 40 to allow the users and mentors to access detailed information about 
Regarding Claim 13, Fraser, now incorporating Combet, teaches A method for managing information and enrollment in the field of higher education as described in claim 10, and Fraser teaches wherein the level of communication depends on an institution of higher learning, type of academic program, and user educational history (Fraser, para 0054, discloses the application server 40 can send messages to one or more of the users and/or mentors. The messages can be comprised of SMS messages sent over cellular communication network to a user's and/or mentor's cell phone or Smartphone. In an embodiment, the messages can include email, or other social networking messaging services (e.g., Facebook, Twitter, Linkedln). As an example, and not a limitation, users and mentors can receive messages at a rate that depends upon the user's progress, next steps, and responses. The messages may be received monthly, weekly, daily, and some combination of monthly, weekly and daily. There may be months when the user and mentor may not receive a significant number of messages. There may also be months when the user and mentor receive many messages. This may depend on what the user has or has not accomplished and as well and current date (i.e., when a deadline is approaching, the number messages sent can increase). The messages may also include links to relevant web pages (e.g., testing centers, college web sites), as well as links to electronic documents/files stored on the application server 40 to allow the users and mentors to access detailed information about the college application process, find more helpful links.).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser and Combet and further in view of (Grace US 2004/0167786 A1), hereinafter “Grace”.
Regarding Claim 7, Fraser, now incorporating Combet, teaches an interactive decision making system in the field of higher education enrollment as described in claim 1.	While Fraser does teach exploring schools portion which can include web-enabled content associated with colleges of interest to the student (Fraser, para 0067), Fraser does not appear to explicitly teach: “wherein the central system server matches user subject specific interests to a higher education institutional server”.	In the same field of endeavor, Grace teaches wherein the central system server matches user subject specific interests to a higher education institutional server (Grace, Abstract. Grace, para 0048, discloses the college selection section provides a list of 25 colleges and/or universities Selected from a list of more than two thousand 4-year colleges and universities that best fit the needs of the student based on the answers of the Student on the college planning questionnaire…The list takes into consideration the GPA, the test scores, as well as the individual preferences of the student, such as specific majors. The first entry on the list is the college or the university that most closely matches the interests of the student.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Fraser and Combet invention to include matching user subject specific interests to a higher education institutional as taught by Grace with the motivation to list the colleges or universities that most closely matches the interests of the student (Grace, para 0048). The Fraser and Combet invention, now incorporating the Grace invention, has all the limitations of claim 7.
Regarding Claim 14, Fraser, now incorporating Combet, teaches a method for managing information and enrollment in the field of higher education as described in claim 9.	While Fraser does teach exploring schools portion which can include web-enabled content associated with colleges of interest to the student (Fraser, para 0067), Fraser does not appear to explicitly teach: “wherein the central system server matches user subject specific interests to a higher education institutional server”.	In the same field of endeavor, Grace teaches wherein the central system server matches user subject specific interests to a higher education institutional server (Grace, Abstract. Grace, para 0048, discloses the college selection section provides a list of 25 colleges and/or universities Selected  matching user subject specific interests to a higher education institutional as taught by Grace with the motivation to list the colleges or universities that most closely matches the interests of the student (Grace, para 0048). The Fraser and Combet invention, now incorporating the Grace invention, has all the limitations of claim 14.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Powell et al. US 2013/0080346 A1 – discussing The methods disclosed herein provide a comprehensive, interactive technology solution for high schools, counselors, students, parents, community colleges, employers, advisers, college admissions officers and others engaged in the college preparation, search, application, enrollment management, and financial aid process.
Schramm US 2001/0031458 A1 – discussing system and methods for assisting high school students with college applications.
Morin et al. US 2013/0066798 A1 – discussing In general, aspects of the invention disclosed herein provide a software platform and various methods that significantly reduce the stress and cost associated with the process of applying to an entity such as an educational institution and the reciprocal process of admitting applicants to such an institution. A central portal for applying for, evaluating, and selecting financial aid is another aspect of the invention.
Huang US 2009/0197239 A1 – discussing Confucius' principle of individualized instruction cannot be applied to the whole education system due to the limitation of human resources. Therefore, this school system will clearly define where and how to apply the principle. General education emphasizes broad learning, which allows students to discover their interests before they decide to specialize in one area. The elementary school curriculum focuses on basic subjects; these are divided into two groups according to students' interests: the Natural Science Group and the Social Science Group. Both groups provide basic courses, with more time for subjects of interest. The first seven semesters of high school still focus on basic subjects, but in the last four semesters students can choose a particular subject as their area of expertise, which must be included in one of the three programs in college. College education allows students to choose from among three programs instead of solely focusing on one from the beginning, which often restrains students' development and leads to a single area of expertise on the job. All three programs can be in the same field or different fields.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Response to Arguments
Applicants arguments filed on 12/18/2020 have been fully considered but they are not persuasive. 
Regarding 35 U.5.C. § 101 rejections: With respect to the 101 rejections, Applicants arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.	With respect to Applicants remarks that the invention does not fall under prong 1 of Step 2A, Examiner respectfully disagrees, as guiding a user through a college enrollment process is a form of interactions between people, which is one of certain methods of organizing human activity that are judicial exceptions. Guidance, 84 Fed. Reg. at 52.	With respect to Applicants remarks that the claims are integrated into a practical application, 

Regarding 35 U.5.C. § 103 rejections: With respect to the prior art rejections, and with respect to Applicants arguments on the Grace reference, these arguments have been given due consideration and the Examiner has updated the 103 rejection. With respect to the limitation “subject specific interests”, Examiner notes Fraser, para 0070, discloses subject specific interests as the questionnaire is teaching a subject specific interest of engineering. 
Therefore Applicants arguments have been fully considered but are found unpersuasive as Examiner has updated and maintains the 103 rejection.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629